Case: 18-12591    Date Filed: 12/12/2018   Page: 1 of 6


                                                              [DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                   No. 18-12591
                               Non-Argument Calendar
                             ________________________

                       D.C. Docket No. 1:08-cr-00316-KD-C-1

UNITED STATES OF AMERICA,

                                                                    Plaintiff-Appellee,

versus

CHRISTOPHER ADALIKWU,

                                                               Defendant-Appellant.

                             ________________________

                     Appeal from the United States District Court
                        for the Southern District of Alabama
                            ________________________

                                 (December 12, 2018)

Before MARCUS, MARTIN and NEWSOM, Circuit Judges.

PER CURIAM:

         Christopher Adalikwu appeals from the district court’s dismissal of a motion

he filed to expunge his criminal record. The appeal stems from a 2008 guilty plea,

in which Adalikwu pled guilty to one count in an indictment that had charged him
               Case: 18-12591     Date Filed: 12/12/2018    Page: 2 of 6


with knowingly transferring, possessing, and using without lawful authority the

means of identification of another, in violation of 18 U.S.C. § 1028A(a)(1). While

Adalikwu was appealing his conviction and sentence, the Supreme Court decided

Flores-Figueroa v. United States, 556 U.S. 646 (2009), holding that § 1028A(a)(1)

required the government to prove that a defendant knew the means of identification

at issue belonged to another person. It was not enough simply to show the defendant

knew the identification was not his own. Id. at 657. In light of Flores-Figueroa, the

parties jointly moved us to vacate Adalikwu’s conviction and sentence. We granted

the motion, and the district court subsequently released Adalikwu from custody.

      In 2018, Adalikwu filed the instant motion to expunge his record. The district

court concluded that it lacked subject-matter jurisdiction to expunge a criminal

record based on the equitable grounds Adalikwu had alleged. Adalikwu argues on

appeal that the district court erred because it was empowered to exercise ancillary

jurisdiction and grant him relief, pursuant to Kokkonen v. Guardian Life Insurance

Company of America, 511 U.S. 375 (1994). After thorough review, we affirm.

      We review questions about a district court’s subject matter jurisdiction de

novo. United States v. Al-Arian, 514 F.3d 1184, 1189 (11th Cir. 2008).

      “[E]very federal appellate court has a special obligation to satisfy itself not

only of its own jurisdiction, but also that of the lower courts in a cause under review.”

Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 95 (1998) (quotations omitted).


                                           2
                Case: 18-12591    Date Filed: 12/12/2018    Page: 3 of 6


As a court of limited jurisdiction, we only possess that power authorized by the

Constitution and by statute. We may not expand our power by judicial decree.

Kokkonen, 511 U.S. at 377. “It is to be presumed that a cause lies outside this limited

jurisdiction, and the burden of establishing the contrary rests upon the party asserting

jurisdiction.” Id. (citation omitted). Kokkonen established a two-part test to clarify

the limits of a district court’s ancillary jurisdiction: “(1) to permit disposition by a

single court of claims that are, in varying respects and degrees, factually

interdependent; and (2) to enable a court to function successfully, that is, to manage

its proceedings, vindicate its authority, and effectuate its degrees.” Id. at 379-80

(citations omitted).

      Here, the district court did not err in determining that it lacked subject-matter

jurisdiction.    We begin with the obvious: Adalikwu bears the burden of

demonstrating the district court’s jurisdiction. Id. at 377. He concedes that federal

law does not offer a specific statute authorizing the general expungement of a

criminal record. Instead, he claims that, under Kokkonen, the district court may

exercise its ancillary jurisdiction over his motion and expunge all publicly available

records of his arrest, conviction, and sentence.

      We are unpersuaded. For starters, many of our sister Circuits have addressed

this question and have held that the federal courts do not have subject-matter

jurisdiction over these kinds of motions, whether directed towards judicial records


                                           3
               Case: 18-12591      Date Filed: 12/12/2018     Page: 4 of 6


or the executive branch, because they fail to meet Kokkonen’s two-part test. See,

e.g., United States v. Wahi, 850 F.3d 296, 298 (7th Cir. 2017) (holding that “the

district court lacks ancillary jurisdiction to hear requests for equitable expungement

. . . [because] expungement authority is not inherent but instead must be grounded

in a jurisdictional source found in the Constitution or statutes”) (citations omitted);

Doe v. United States, 833 F.3d 192, 194, 199 (2d Cir.), cert. denied, 137 S. Ct. 2160

(2017) (reversing a district court’s exercise of ancillary jurisdiction over a convicted

defendant’s motion seeking broadly to expunge all arrest and conviction records,

predicated on her claim that “her conviction prevented her from getting or keeping

a job . . . ,” because “the District Court’s exercise of ancillary jurisdiction in this case

served neither of the goals identified in Kokkonen”); United States v. Mettetal, 714

F. App’x 230, 231, 235 (4th Cir. 2017) (unpub.) (holding that where a defendant

sought expungement “of convictions vacated long ago” due to lack of probable

cause, in light of “adverse professional and personal consequences,” “Kokkonen

delineates two circumstances in which federal courts can invoke ancillary

jurisdiction [and n]either applies to petitions for equitable expungement”); United

States v. Lucido, 612 F.3d 871, 875 (6th Cir. 2010) (holding that “the federal courts

lack ancillary jurisdiction to consider expungement motions directed to the executive

branch”); United States v. Coloian, 480 F.3d 47, 52 (1st Cir. 2007) (holding that

where an acquitted defendant alleged that “his arrest and trial resulted in


                                             4
                Case: 18-12591       Date Filed: 12/12/2018      Page: 5 of 6


impediments” to practicing his profession, “Kokkonen forecloses any ancillary

jurisdiction to order expungement based on Coloian’s proffered equitable reasons”);

United States v. Meyer, 439 F.3d 855, 860-62 (8th Cir. 2006) (holding that where a

convicted defendant sought expungement because his employer was subject to

regulations that restricted the employment of individuals previously convicted of

certain criminal offenses, “post-Kokkonen a motion to expunge a criminal record

that is based solely on equitable grounds does not invoke the ancillary jurisdiction

of the district court”); United States v. Dunegan, 251 F.3d 477, 479 (3d Cir. 2001)

(holding that “in the absence of any applicable statute enacted by Congress, or an

allegation that the criminal proceedings were invalid or illegal, a District Court does

not have the jurisdiction to expunge a criminal record, even when ending in an

acquittal”); United States v. Sumner, 226 F.3d 1005, 1008, 1010 (9th Cir. 2000)

(holding that where a convicted defendant alleged that “the record of his arrest and

conviction will preclude him from obtaining the requisite teaching credentials,”

“courts [do not] have ‘the inherent power, under equitable principles, to order

expungement of criminal records’ [because] . . . [t]he power of federal courts may

not be expanded by judicial decree”). But see Sealed Appellant v. Sealed Appellee,

130 F.3d 695, 702 (5th Cir. 1997). 1


1
 Adalikwu’s reliance on United States v. Flowers, 389 F.3d 737 (7th Cir. 2004), is misplaced.
That opinion was explicitly overruled by the Seventh Circuit in Wahi in order to bring the
Seventh Circuit in line with Kokkonen. See Wahi, 850 F.3d at 298, 302.
                                               5
               Case: 18-12591     Date Filed: 12/12/2018    Page: 6 of 6


      We’re bound to delineate the district court’s ancillary jurisdiction using the

Supreme Court’s formulation articulated in Kokkonen. Under the first part of that

test, the grounds for Adalikwu’s request for expungement and the facts of his arrest

and conviction are in no way interdependent. Kokkonen, 511 U.S. at 379-80.

Everything Adalikwu complains of, including the damage to his reputation and the

increased difficulty in finding work, arose after his arrest and conviction and are

entirely external to the criminal case itself. Id.; see also Wahi, 850 F.3d at 302.

      As for Kokkonen’s second prong, “the power to expunge judicial records on

equitable grounds is not incidental to the court’s ability to function successfully as a

court.” Wahi, 850 F.3d at 302. This is because expungement, at least in this case,

is not needed to enable the court to “manage its proceedings”; Adalikwu’s

proceedings are over. Kokkonen, 511 U.S. at 379-80. He was arrested, he plead

guilty, he appealed, and his conviction and sentence were vacated. The essential

business of the court as it related to Adalikwu was completed after it vacated his

conviction and sentence. Adalikwu’s request sounds in equity, and, pursuant to

Kokkonen, he is not entitled to expungement of judicial records. 511 U.S. at 379-

80.   Quite simply, he has not met his burden of establishing subject-matter

jurisdiction over his motion. The district court did not err in dismissing his case.

      AFFIRMED.




                                           6